DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted 05/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1, and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed electric power work device comprising a body case; a work tool protruding forward from a front side with respect to the body case; a motor driving the work tool; and a battery supplying power to the motor, wherein the motor is accommodated in the body case and the battery is detachably attached to a rear side with respect to the body case, a top handle is extended in a longitudinal direction at an upside with respect to the body case, the top handle includes, on an upper surface of a front part thereof, a thumb rest and a power switch which drives the motor in an on-state and stops the motor in an off-state; the top handle includes a gripping part, and the thumb rest is an area on which a pad of a thumb is placed when an operator grips the gripping part and is arranged on a longitudinal axis running through a center in a lateral direction of the gripping part, and the power switch is arranged on a side in a lateral direction of the thumb rest, side by side with the thumb rest. Specifically the prior art discloses the claimed invention except for the specific gripping part in combination with the tool as claimed. The prior art Tsuruoka U.S. 8,935,856 discloses a similar gripping part but does not explicitly stated the thumb pad is arranged on a longitudinal axis while the switch is arrange laterally of axis in a side by side arrangement with the thumb rest as claimed. Martinsson U.S. 2014/0190713 discloses a similar tool but does not disclose the gripping part as currently claimed. Thus it is examiners opinion that the claimed invention is not anticipated nor rendered obvious by the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731